Citation Nr: 0527529	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.

In July 2002, the RO denied reopening a claim for service 
connection for PTSD.  In a February 2004 statement of the 
case, the RO apparently reopened the claim and denied it on 
the merits.  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2003, and before the 
undersigned in May 2005.  Transcripts of the hearings are of 
record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran had been diagnosed as having PTSD.  During 
treatment, he described several stressors which occurred 
while serving in Vietnam, which his counselor found 
attributed to his PTSD.  He was assigned to the USS Pitkin 
County, Landing Support Task 1082, which was the flagship and 
would lead the other ships during missions.  The duty of the 
USS Pitkin County was to resupply Marines and Army troops 
that had bases along rivers.  In 1969, his ship was working 
its way upriver from Danang when it came under heavy mortar 
attack.  The ship was not damaged, but had to turn around and 
was unable to complete its mission.  On another mission up 
the river, the veteran was in the aft turret with a 40 mm gun 
and remembered having to fire 50 or 60 rounds from his turret 
at the shore when they were attacked.  He was scared the 
entire time and his hands were shaking.  

On another occasion, the veteran's ship was beached on land 
near the Demilitarization Zone unloading supplies for Marines 
when they came under mortar and rocket fire.  The veteran was 
on the deck of the ship and the rounds hit so close that 
debris were flying over the ship.  A nearby mess hall blew up 
killing several Marines.  The veteran and a Marine were 
thrown overboard, but the veteran was able to grab onto the 
lip of the ship and the shirt of another sailor.  He 
remembers the marine yelling "forgive me" as he was thrown 
overboard.  He stated that he had to clean off body parts 
from the ship after the attack.  

During the May 2005 personal hearing, the veteran described 
an incident where his ship was delayed because an admiral was 
late boarding the ship.  The other ships, then, shoved off 
before his, which was supposed to be the lead ship.  As they 
were moving up the river, the first ship was attacked and 
incurred heavy losses.  The veteran, along with other 
sailors, had to help clean off body parts from the ship.  The 
veteran stated that the sailors on his ship were upset as it 
should have been them, not their sister ship that took the 
lead, that was attacked.  

In a letter dated July 2002, the U.S. Armed Services Center 
for Unit Records Research (USASCURR) stated that they were 
unable to verify the veteran's stressors according to the 
information submitted and in order to conduct further 
research, the veteran must provide more specific dates within 
a 60-day time period of each occurrence.  During his hearing 
in May 2005, the veteran stated that the incident where the 
sister ship was attacked occurred in June or July 1970 and he 
believed the ship was called Wickersham.  As the veteran has 
provided more specific information regarding his stressors as 
requested by USASCURR, the claim should be remanded for 
verification of his stressors.  

Additionally, a VA examination report dated in July 2005 has 
recently been associated with the claims folder.  As the 
veteran has not waived RO consideration of this evidence, 
remand is warranted for the issuance of a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37. 

Accordingly, this case is REMANDED for the following actions:

1.  Request that USASCRUR provide any 
available information which might corroborate 
the veteran's alleged in-service stressors.  
Provide USASCRUR with a description of his 
alleged stressors, including the incident the 
veteran described where the sister ship was 
attacked in June or July 1970, and he 
believed the ship was called Wickersham.  
Provide USASCRUR with copies of any lay 
statements of record and personnel records 
obtained showing service dates, duties, and 
units of assignment.  If unable to provide 
such information, they should be asked to 
identify the agency or department that could 
provide such information and the RO should 
conduct follow-up inquiries accordingly.

2.  Then, readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained since the 
issuance of the statement of the case in 
February 2004.  If the decision with respect 
to the claim remains adverse to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


